Motion Granted; Appeals Dismissed and Memorandum Opinion filed
October 3, 2013.




                               In The

                Fourteenth Court of Appeals

                        NO. 14-13-00758-CR
                        NO. 14-13-00759-CR
                        NO. 14-13-00760-CR
                        NO. 14-13-00761-CR
                        NO. 14-13-00762-CR

                 THE STATE OF TEXAS, Appellant

                                 V.
            CHRISTOPHER MICHAEL DUPUY, Appellee

                On Appeal from the 405th District Court
                        Galveston County, Texas
  Trial Court Cause Nos. 13CR1363, 13CR1364, 13CR1368, 13CR1369, &
                               13CR1370

             MEMORANDUM                 OPINION
      These are appeals from an order signed August 28, 2013. On September 25,
2013, appellant filed a motion to dismiss the appeals. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeals are ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Christopher, Busby, and Donovan.
Do Not Publish - TEX. R. APP. P. 47.2(b)




                                        2